     FISHER & PHILLIPS LLP
     SCOTT M. MAHONEY, ESQ.
 2
     Nevada Bar No. 1099
 3   300 S. Fourth Street
     Suite 1500
 4   Las Vegas, NV 89101
     Telephone: (702) 252-3131
 5   E-Mail Address: smahoney@fisherphillips.com
     Attorney for Defendants,
 6   Be Amazed Sandwich Co., Inc. and
 7   Michael Solomon

 8                          UNITED STATES DISTRICT COURT

 9                                  DISTRICT OF NEVADA

10   DALLAS LYNCH, on behalf of herself and    )         Case No. 2:18-cv-2425-APG-EJY
     all others similarly situated;            )
II                                             )         STIPULATION AND ORDER TO
                            Plaintiff,         )         EXTEND TIME TO RESPOND
12
                                               )         TO COMPLAINT
13   v.                                        )              (Twelfth Request)
                                               )
14   BE AMAZED SANDWICH CO., INC. d/b/a )
     AND a/k/a CAPRIOTTI' S SANDWICH           )
15   SHOP; MICHAEL SOLOMON, an                 )
     individual; DOES 1 through 50; inclusive, )
16
                                               )
17                          Defendant(s).·     )

18
             IT IS HEREBY STIPULATED AND AGREED by the parties' counsel of
19
     record that Defendants will have an extension of time up to and including February 28,
20
     2020 to answer or otherwise respond to Plaintiffs Complaint. This is the twelfth
21
     request for an extension of this deadline.
22
             The Complaint sets forth a purported wage and hour class action. The parties
23
     are still working to achieve and hopefully finalize the details of a form of settlement,
24
     and the monetary difference between the parties is now in the low five figures. The
25

26

27

28
                                                  - I-
     FP 37043672.1
                         parties believe time is better spent on settlement negotiations than expending their and
                    2    the Court's resources on litigation.
                     3                                                       GABROY LAW OFFICES
                     4                                                       By: ____ /s/_______
                         By·
                     5
                         Sc tt M. Mahoney, Esq.                              Christian Gabroy, Esq.
                         300 S. Fourth Street                                The District at Green Valley Ranch
                     6   Suite 1500                                          170 South Green Valley Parkway
                         Las Vegas. NV 89101                                 Suite 280
                         Attorney for Defendants                             Henderson, NV 89012
                                                                             Attorney for Plaintiff
                     8

                     9                                          IT IS SO ORDERED:

                    10
                                                                UNITED STATES MAGISTRATE JUDGE
                    11
                                                                       February 3, 2020
       �-
                                                                Dated:-----------
                    12
�
       - 0
Cl')
       Cl)    -
                    13
�      .... 0\

       .....
        3 --g;,.    14
�]
P-1 U'.l z
       ./:l   '.:
              Cl)




�tLL.>�0
              Cl)
                    15

�                   16
� 0
  (/) �
      �
��                  17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
                                                                      -2-
                         FP 37043672.1
